                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                            Case No. 18-CR-135

CALVIN D. GLAZUNOV,

                  Defendant.
______________________________________________________________________________

                               AFFIDAVIT
______________________________________________________________________________

STATE OF WISCONSIN                    )
                                      )ss
COUNTY OF MILWAUKEE                   )

       I, Gail J. Hoffman, being first duly sworn do hereby depose and say that:

       1.      I am the Assistant United States Attorney assigned to handle the prosecution of

the above-entitled matter.

       2.      This affidavit is submitted in support of the government's motion for an order and

judgment of forfeiture.

       3.      On June 21, 2019, this Court issued an order forfeiting the interest of the above-

defendant in the property listed in the Indictment filed on June 19, 2018. R. 53.

       4.      On July 17, 2019, the government filed a notice of forfeiture with respect to the

property named in this Court's June 21, 2019 forfeiture order, and caused this notice to be posted

on an official government internet site for at least 30 consecutive days, beginning on July 18,

2019 and ending on August 16, 2019, pursuant to Rule 32.2 of the Federal Rules of Criminal




            Case 2:18-cr-00135-JPS Filed 09/19/19 Page 1 of 2 Document 64
Procedure and 21 U.S.C. § 853(n)(1). Copies of the Declaration of Publication, Notice of

Forfeiture, and Advertisement Certification Report evidencing notice of the forfeiture action are

attached hereto as Exhibit A.

       5.      Pursuant to 21 U.S.C. § 853(n)(1), written notice of forfeiture was also mailed to

all parties of record who might have a claim or interest in the property covered by this Court’s

June 21, 2019 forfeiture order.

       6.      Pursuant to 21 U.S.C. § 853(n)(1), interested parties must assert a claim for the

forfeited property within 30 days of the final publication of notice or receipt of the notice,

whichever is earlier. To date, no claims have been filed in response to the July 17, 2019 notice

of forfeiture, and the time to respond has expired.



                                                 By: s/Gail J. Hoffman
                                                     GAIL J. HOFFMAN
                                                     Assistant United States Attorney
                                                     Bar Number: 1007361
                                                     Attorney for Plaintiff
                                                     Office of the United States Attorney
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Room 530
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-1738
                                                     E-Mail: gail.hoffman@usdoj.gov




Subscribed and sworn to before me
this 18th day of September, 2019.

s/NANCY A. ZEPNICK
Notary Public, State of Wisconsin
My commission: expires 2/18/23




            Case 2:18-cr-00135-JPS Filed 09/19/19 Page 2 of 2 Document 64
